El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La “Porto Rico Fertilizer Company” es la demandada en este caso. Cuando la corporación fué originalmente incor-porada, las aceiones estaban divididas en la forma siguiente: 250 acciones de la “Virginia Carolina Chemical Company” de Richmond, Virginia; 125 acciones pertenecientes a la mer-cantil “Gandía y Stubbe”; 60 acciones según constaban de las cláusulas de incorporación pertenecían a Stubbe y 60 al demandante Pedro Gandía; 3 a Federico Stubbe y 2 a Hector Cesteros. En la demanda se hace cierta referencia al primer reparto de dividendos declarado pero en el juicio.se demos-tró que la‘s partes se referían al segundo dividendo. Sos-tiene el demandante que de este segundo dividendo, $8,234.06 correspondió al demandante Gandía por sus 60 acciones y que el efectivo quedó en las cajas de la corporación.
Poco tiempo después de la declaración de estos dividen-dos, en julio 24 de 1916, quedó disuelta la sociedad “Gandía y Stubbe.” Se redactaron cláusulas de disolución, la inter-pretación de las cuales es una de las cuestiones principales en controversia en este pleito. La otra cuestión de impor-tancia es la de la pertenencia délos $8,234.06.
*557Se alega en la contestación de la demandada que aunque en las cláusulas de incorporación las 60 acciones aparecían como pertenecientes a Gandía, que dichas 60 acciones y las otras 60 pertenecientes a Stubbe en realidad de verdad eran propiedad de la firma de ‘ ‘ Gandía y Stubbe; ’ ’ que de las 500 acciones de la “Porto Eieo Fertilizer Company” 250 perte-necían a los directores de la “Virginia Carolina Chemical Company” y 250 a “Gandía y Stubbe,” y la corporación de-mandada alega también que los $8,234.06 reclamados por Gan-día, así como los $8,234.06 que aparecen abonados a Stubbe, eran dividendos no de las 120 acciones que se alegan como pertenecientes individualmente a Gandía y a Stubbe, sino sobre todas las 250 acciones de “Gandía y Stubbe,” y dice también la corporación que al recibir aviso de que Gandía había vendido sus acciones a Stubbe, pagó esta la totalidad de la suma de $16,250 a Stubbe.
Se celebró el juicio del caso y a moción de la demandada la corte dictó sentencia de non suit a su favor. La corte después de resumir algunos de los anteriores hechos y con-siderar la naturaleza de la moción de non suit en la que to-dos los hechos expresados por el demandante ■ deben ser te-nidos por ciertos, declaró probado que el demandante Gan-día 110 había probado su derecho a las sesenta acciones. La corte declaró probado que la prueba del hecho de que Gan-día fuese el dueño de las sesenta acciones en la fecha de la incorporación de la compañía no es prueba de que fuera hoy el dueño y que la mejor, más adecuada y competente prueba en el caso eran los libros de la compañía. También declaró probado la corte que en las cláusulas de disolución se asig-naba individualmente a Gandía y a Stubbe la suma de $8,234.06 pero que en cambio toda esta suma de $16,468.12 se consig-naba como activo de “Gandía y Stubbe” y que por tanto el demandante no estaba en condición de ir contra los hechos de tal modo consignados en dichas cláusulas.
*558Sostiene la apelada que la corte inferior al considerar una moción de non suit no está obligada como en California a considerar meramente el hecho de si hay prneba tendente a establecer nn caso prima facie, pero según entendemos a la apelada, la corte pnede considerar toda la prneba y diri-mir cualquier conflicto qne pneda snrgir. El artículo 192 del Código de Enjuiciamiento Civil prescribe que se podrá desistir de una demanda o declararse abandonada en los ca-sos siguientes: (5) Por la corte, a moción del demandado, cuando en el juicio no presentare el demandante prueba sufi-ciente para fundarse sobre ésta una sentencia.
El precepto legal correspondiente en California era:
“(5) Por la corte a moción del demandado cuando en el juicio el demandante deja de probar un caso suficiente para el Jurado.”
La diferencia entre estos dos artículos, sostenemos que es precisamente el hecho de que en Puerto Pico no hay ju-rado en casos civiles en las cortes insulares. De otro modo los principios que regulan los non suits permanecen inalte-rables y así hemos aplicado dichos principios en el caso de Vargas v. Monroig, 15 D. P. R. 27, y de Méndez v. Banco Comercial, 26 D. P. R. 647. También hicimos aplicación do la regla en los casos criminales en que la corte había dictado' sentencia de non suit a favor de los acusados.
Aun cuando la apelada tuviera razón en su alegación es evidente que la corte inferior no estaba considerando el peso de la prueba sino solamente si ésta era suficiente. Tam-bién es evidente que una corte no debe estar obligada a con-* siderar dos veces la credibilidad de los testigos. La idea de la palabra “non suit” significa que el demandante no ha probado un caso prima facie. Podemos decir de paso que la conclusión final a que hemos llegado tendría lugar ya que la corte estuviera considerando la cuestión de la existencia de un caso prima facie o ya sobre los méritos del caso como le fué sometido,
*559La apelada alegó también que la resolución sobre una moción de non suit debe ser excepcionada. Esta no lia sido la práctica en esta jurisdicción. El artículo 192 del Código de Enjuiciamiento Civil prescribe qué se podrá dictar sen-tencia de non suit, etc., y el artículo 213 prescribe que la de-cisión definitiva y acción * * * se considerarán excepcio-nadas. Una sentencia de non suit es tal decisión definitiva.
La corte cometió error al resolver que Candía no había probado prima facie su derecho a las sesenta acciones. No solo lo declaró él así sino que las cláusulas de incorporación muestran que era el dueño de las referidas sesenta acciones y una vez probado su derecho la presunción de continuar en él existe como se determina en el artículo 102, de la Ley de Evidencia y según ha sido resuelto por nosotros en el caso de Fulladosa v. Castro, sentencia de julio 18 de 1919, y casos citados en la misma.
La corte estaba bajo la errónea impresión de que la regla de la mejor evidencia era aplicable a la prueba del dominio en estos casos. En el tomo 17 de Cyc., página 505, se dice lo siguiente:
“Cuando la ley exige que se lleve un registro d'e los actos y pro-cedimientos de una corporación particular, tal registro constituye la mejor prueba de su contenido y no es admisible la prueba testi-fical de poder obtenerse el registro. Sin embargo, la precedente re-gla no es de un alcance ilimitado; los hechos independientes de los cuales un testigo tiene conocimiento personal pueden ser probados por su declaración, no obstante el que puedan ellos aparecer también en el registro de la corporación.”
Y en el tomo 10 de Ruling Case Law, página 903 se sienta la regla en la siguiente forma:
“La mejor prueba que pueda obtenerse debe ser presentada para probar cada hecho controvertido, y el dejar de hacerlo y tratar en cambio de sostener la cuestión por prueba secundaria permitirá la inferencia de que la parte no presenta la mejor prueba porque ella tendería a destruir en vez de sostener la cuestión por su parte. Al exigirse la presentación de la mejor prueba aplicable a cada hecho *560en particular, quiere decirse que no se recibirá ninguna prueba que sea meramente de carácter sustituto mientras la prueba original pueda ser obtenida. La regia excluye solamente aquella prueba que en sí indica la existencia de más fuentes primitivas de información; pero cuando no hay prueba sustituía sino solamente la elección de pruebas más débiles en vez de más fuertes, o una omisión en pre-sentar todas las pruebas que puedan obtenerse, no se infringe la regla. El jefe de una penitenciaría tal vez podría suministrar la prueba más robusta de que una persona en determinada fecha ha-bía cumplido condena en la penitenciaría puesto que él lleva un registro en el que anota la fecha exacta en que entran y salen los presos pero el hecho puede 'acreditarse por cualquiera otra prueba competente.”
Como en el ejemplo citado del jefe de la penitenciaría, un libro de acciones de una corporación podría constituir al-guna prueba del dominio de las acciones, pero no sería la única prueba y esto es manifiesto si no por alguna otra razón por el hecho de que las acciones que pueden transferirse libremente con frecuencia no se llevan a los libros de la cor-poración en absoluto después que han sido traspasadas. El dominio de las acciones es un hecho que generalmente es anterior al registro por el empleado o secretario en el libro de acciones de la corporación. La presentación cíe las ac-ciones tal vez sería la mejor prueba pero aquí se admite que Gandía no estaba en posesión de las acciones y las cláusulas de disolución y toda la prueba muestran que Gandía renunció a cualquier reclamación sobre las acciones de la corporación.
No solamente es cierto lo anterior, sino que se permitió a Gandía presentar las cláusulas de incorporación donde consta su derecho de propiedad sin objeción de ninguna clase y manifestó asimismo que él poseía las acciones en cierta época, también sin objeción. Frecuentemente se ha resuelto que cualquier hecho probatorio es admisible como prueba hasta que se formule la debida objeción. De modo pues, que era claro que hubo prueba tendente a mostrar que Gandía era el dueño de las 60 acciones.
*561Las cláusulas de disolución se refieren varias veces a un traspaso hecho por G-andía a Stubbe de sus acciones en la compañía, dando así color a la reclamación de Gandía de que era él el dueño de las referidas 60 acciones.
También está la corte equivocada cuando trata de apli-car una regia de estoppel contra Gandía porque los $16,468.12 declarados como dividendos fueron puestos en el activo de “Gandía y Stubbe.” Por lo menos prima facie Gandía ex-plica esto muy bien o sea que domo él y Stubbe eran socios iguales él tenía derecho a la mitad de cualquier cósa que fuese declarada y probablemente no le importaba que en la declaración del activo se pusieran estos diez y seis mil pesos como pertenecientes a la sociedad más bien que a Gandía y Stubbe individualmente. Sin embargo, en oposición a esta conclusión de la corte las cláusulas de disolución dan espe-cíficamente a Gandía un crédito de $8,234.06 por dividendos declarados en la “Porto Eico Fertilizer Company” y declara él que esta suma nunca le fué satisfecha. Las cláusulas de disolución tienden así a demostrar que estos $8,234.06 fue-ron retenidos por la demandada según él declara. Es ver-dad que Gandía inició una acción primero contra Stubbe bajo la teoría ele que Stubbe había entrado en posesión de este dinero y por tanto lo demandó, según explicó, por daños y perjuicios. Si es un hecho que estos $8,234.06 estaban toda-vía en poder de .la demandada en la fecha de la disolución y la corporación tenía conocimiento por conducto de sus ofi-ciales de los hechos de tal disolución, entonces la compañía sería responsable a Gandía cualesquiera que hubieran sido las manifestaciones casuales o incidentales que Gandía haya hecho ya en las cláusulas de disolución o en su pleito individual contra Stubbe. Gandía nunca podría estar impedido a menos que por algo que hubiese manifestado o realizado hubiera inducido a error a la “ Porto Rico Fertilizer Company.” Por la demostración prima facie que aquí, se ha he-cho por lo menos los’funcionarios de la-“Porto Rico Ferti*562lizer Company” y los miembros de la sociedad de “Gandía y Stnbbe ’ ’ eran en su mayoría los mismos, y el conoci-miento de la “Porto Rico Fertilizer Company” resalta fuer-temente. Hubo una demostración bastante fuerte de que Gan-día era dueño de $8,234.06 de dividendos y que éstos jamás-fueron satisfechos a él o a “Gandía y Stubbe.” La contes-tación niega estos hechos pero esa es una cuestión de defensa..
En tanto en cuanto se'trataba de la demandada, los autos-demostraban legalmente que Gandía era el dueño de las 60 .-acciones, no .importa cual fuera el arregio interior de “Gan-día y Stnbbe,” de modo que prima facie Gandía tenía de-recho a cualquier dividendo que fuese declarado- sobre estas acciones, ya fuera la suma de $8,234.06 o menos. Los socios deben haber estado hablando de algo cuando dijeron en las cláusulas de disolución que Gandía traspasaría sus acciones a Htubbe.- Ahora bien, ya que este traspaso se refiriese a las 60 acciones o al interés de Gandía en todas las acciones de “Gandía y Stubbe” por igual razón debe declararse a Gan-día con derecho a los dividendos ya declarados correspon-dientes a estas acciones y la incongruencia entre la demanda v la prueba sería inmaterial. Por tanto, como los $8.234.06 se le abonaron a él al disolverse la sociedad, él parece tener derecho a esta suma.
No hemos considerado más ampliamente la prueba, por-que esto en realidad es una cuestión para la corte senten-ciadora. .Memos analizado lo suficiente para mostrar que se presentó un caso prima facie y por tanto debe revocarse la sentencia y devolverse las actuaciones para la celebración de un nuevo juicio.

Revocada la sentencia apelada y. or denada la celebración de un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.'